DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance:

The prior art made of record do not teach or fairly suggest the combination ofelements as recited by the independent claims. Specifically, the prior art do not teach: With respect to independent claim 1: 

	receiving, by the processor, domain knowledge about the data set that indicates one or both of a data format utilized by the data set and a type of information represented by the data set, wherein the domain knowledge comprises user input associated with a column for which a data dictionary will be built;
generating, by the processor, a data dictionary for compression of the data set based on the statistical information, the domain knowledge, the aspect information and the prediction, wherein the data dictionary is generated such that the data dictionary is capable of compressing data that is predicted to be received at the later time., as claimed in claim 1.

Claims 2-7 are allowed because they depend from the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154